Citation Nr: 0311509	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post left shoulder dislocation and anterior shoulder 
stabilization procedure with chronic pain and persistent 
instability, on appeal from an original evaluation.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from August 1986 
to August 1990.  

When the veteran's claim was last considered by the Board of 
Veterans' Appeals (the Board) in December 2000, the case was 
returned to the Department of Veterans Affairs (VA) Hartford, 
Connecticut, Regional Office (RO) for additional development.  
For reasons that will be set forth below, the case must be 
remanded to the RO for due process development and 
readjudication.


REMAND

When the veteran's claim was last before the Board, inter 
alia, it had been found based upon the medical evidence of 
record that it was unclear whether the veteran's service-
connected left shoulder disability resulted in additional 
functional loss associated with pain.  For that reason, the 
Board advised that the veteran should be examined to 
determine the current severity of his left shoulder 
disability with consideration of whether there was such 
additional functional loss, and further whether there was the 
presence of any nerve impairment in the left shoulder.  

The veteran was scheduled for orthopedic and neurological 
examinations for rating purposes but the examinations were 
canceled because of the veteran's failure to report for such 
examinations, according to October 2001 and November 2001 VA 
computer printout notations.  It does not appear, however, 
that the veteran was informed of the consequences of a 
failure to report.  See Connolly v. Derwinski, 1 Vet. App. 
566 (1991); 38 C.F.R. 3.655 (2002).

Given that a failure to report for an examination in a claim 
for an increased evaluation without good cause shown will 
result in the dismissal of the claim under 38 C.F.R. § 3.655, 
the Board finds that another effort should be made to 
schedule the veteran for such examinations with the 
consequences of the failure to report being fully explained 
to him.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must perform a review of the 
veteran's claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), in 
addition to the action described below, 
is completed. 

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
severity of the veteran's left shoulder 
disability.  In scheduling the veteran 
for such examination, the RO should 
inform the veteran of the applicable 
provisions of 38 C.F.R. § 3.655, 
concerning the potentially adverse impact 
of failing to report for his VA 
examinations without good cause, 
including the likelihood of the dismissal 
of his claim.  A copy of the letter of 
such notification, together with that 
informing him of the date and time to 
appear for the examinations, should be 
associated with the claims folder.

3.  If the veteran does report for either 
or both of the VA orthopedic and 
neurological examinations to determine 
the current severity of his left shoulder 
disability, the claims folder should be 
made available to the examiner(s) for 
review of pertinent documents.  All 
pertinent complaints should be recorded 
and the pertinent clinical findings 
should be detailed.  


Complaints of pain either to touch or on 
use should be carefully noted and any 
other impairment of function of the left 
shoulder and arm should be described in 
detail.  All indicated studies, to 
include complete range of motion testing 
of all joints examined and 
electrodiagnostic testing should be 
performed.  Any muscle groups affected 
should be identified.  A complete 
rationale for all opinions expressed must 
be provided. The examination report(s) 
should be typed.

The orthopedic examiner must comment on 
whether there is additional functional 
loss of the left shoulder (beyond that 
shown on clinical examination) due to 
pain, weakness, fatigue, and 
incoordination, including during flare- 
ups. If so, the examiner should report 
the additional degree of disability.

The neurologist should indicate whether 
there is any nerve impairment, and if so, 
whether the nerve impairment is at least 
as likely as not secondary to the 
service-connected left shoulder 
disability. In addition, the examiner 
should specify the nerve group(s) 
itemized in the VA Rating Schedule which 
most appropriately represents the 
symptoms and overall disability pictures.

For any affected nerve group, the 
neurologist should indicate whether the 
paralysis is complete or incomplete.  If 
the paralysis is incomplete, the examiner 
is requested to classify it as mild, 
moderate or severe.  The examiner should 
also describe related impairment of motor 
function, trophic changes and sensory 


disturbance within the meaning of 38 
C.F.R. 4.120 (2002).  

4.  Thereafter, the RO should 
readjudicate the current claim.  This 
readjudication should include 
consideration of whether the 
examinations, if conducted, are adequate.  
To the extent the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the decision.  If the denial of the 
veteran's claim is based upon a failure 
to report for examination without good 
cause shown, the supplemental statement 
of the case should set out and explain 
the applicable provisions of 38 C.F.R. § 
3.655.  The veteran and his 
representative should be provided time to 
respond to the supplemental statement of 
the case.  Disabled American Veterans, 
et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir., May 1, 2003).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.  The Board intimates no 
opinion as to the outcome in this case by the action taken 
herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


